             Case 1:20-cv-07369-LGS Document 6 Filed 11/13/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JOSEPH GUGLIELMO, on behalf of himself and :
 all others similarly situated,                               :
                                              Plaintiff,      :    20 Civ. 7369 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 VIVIENNE WESTWOOD,                                           :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the Order, dated October 5, 2020, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference

(Dkt. No. 5).

          WHEREAS, the initial pretrial conference is scheduled for November 19, 2020, at 11:00

a.m.

          WHEREAS, a summons for Defendant issued on September 11, 2020 (Dkt. No. 4), but

Plaintiff has not yet filed proof of service on Defendant.

          WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

          ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than November

16, 2020, at noon, and shall explain why they have not complied with the Court’s deadlines. If

Defendant refuses to cooperate in the preparation of these documents, Plaintiff shall prepare and

file them. If Plaintiff is not in communication with Defendant, no later than November 16, 2020,

at noon, Plaintiff shall file a letter requesting adjournment of the initial pretrial conference. It is

further
          Case 1:20-cv-07369-LGS Document 6 Filed 11/13/20 Page 2 of 2


       ORDERED that by November 16, 2020, Plaintiff shall serve a copy of the Complaint in

this case and this Order on Defendant and file proof of service.

Dated: November 13, 2020
       New York, New York




                                                 2
